Title: To James Madison from Henry Suttle, 8 April 1807
From: Suttle, Henry
To: Madison, James



Dear Sir
George Town 8th. Apl. 1807

Mr. Mason is now absent from his Counting House.  I therefore take the liberty to send you a note for 500$ to renew one for the like sum falling due tomorrow which please sign and return to day when it shall be offered.
I also take the liberty to enclose a statement of the discounts he has paid on this note balance due him (including the discount to be paid tommorrow) 50 54/ cen $ which please examine at your convenience.  very respectfully Your Obt.

Henry Suttle

